DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Claim Objections
The following claims are objected to because of informalities, wherein appropriate correction is required:
In claim 1:
The recitation of “arranged the third parallel pipeline”, in line 22 of page 4, should be amended to recite --arranged on the third parallel pipeline--.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
A refrigeration unit (claim 1).
Fastening components (claim 1).
Main refrigeration system (claim 4).
Backup refrigeration system (claim 4).
The aforementioned limitation(s) meet the three prong test, as follows:
The terms “unit”, “components”, and “system” are generic placeholders with no specific structural meaning.
The terms “refrigeration”, “fastening”, “main refrigeration” and “backup refrigeration” prescribe a function to the generic placeholders. That is, the “refrigeration unit” can be construed as a unit for refrigeration, the “fastening components” can be construed as components for fastening, the “main refrigeration system” can be construed as a system for main refrigeration, and the “backup refrigeration system” can be construed as a system for backup refrigeration.
The limitations do not recite sufficient structures to perform the claimed functions.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appear to be the corresponding structures for the aforementioned 112(f) limitation(s):
A review of the specification appears to show that the phrase “refrigeration unit” is merely reiterated, without defining what structure(s) pertain to the “refrigeration unit”. See § 112(b) rejections below.
A review of the specification appears to show that the “fastening components” may be made of steel,1 and show said components (23.1-23.5) as being used to fix the doors in place (20.1-20.2). Therefore, the phrase “fastening components” will be construed as fasteners, per se.
A review of the specification appears to show that the “main refrigeration system” pertains to an operating mode of the refrigeration system as a whole, wherein the first and second solenoid valves are opened and the third solenoid valve is closed.2
A review of the specification appears to show that the “backup refrigeration system” pertains to an operating mode of the refrigeration system as a whole, wherein the third solenoid valve is opened while the first and second solenoid valves are closed.3
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
	As per claim 1, the claim presents the following indefiniteness issues:
The claim recites “a refrigerating unit”, which invokes § 112(f). However, a review of the specification fails to show the corresponding structures for said refrigeration unit. Rather, the specification appears to merely reiterate the claim language. The reference numeral (21) associated with the refrigeration unit is merely shown as a box in Figures 6 through 8. Paragraph 149 of the printed publication appears to describe the relative location of the refrigeration unit, but fails to describe the actual structure of the refrigeration unit. In particular, the last sentence of paragraph 149 states that the “refrigeration unit 21 occupies an area of 1.04 x 1.04 x 0.3 m, and all refrigeration units except the anti-freezing pipeline 22 are arranged in this area” (emphasis added). It is unclear whether “all refrigeration units” pertains to components of a typical refrigeration system (e.g. compressors, heat exchangers, etc.), or some other structures.
The claim recites, in line 10 of page 4, that the first and second pressure regulating valves “are arranged on pipelines at front of” each of the low and high pressure compressors. However, the phrase “at front” raises indefiniteness issues, since one of ordinary skill in the art would not be able to ascertain whether the valves are located upstream or downstream the compressors. The “at front” phrase can be ambiguously interpreted as the valve being ‘before’ or ‘after’ the compressor. A review of the specification appears to show only an upstream arrangement for the pressure regulating valves relative to the compressors. For examination purposes, the recitation of “at front” will be construed as --upstream--.
The claim recites, in lines 18-19 of page 4, that the first and second gas cooler pressure regulating valves “are respectively arranged on pipelines behind the first gas cooler and the second gas cooler”. This presents similar indefiniteness issues as in item 2 above. The term “behind” can be ambiguously interpreted as ‘after’ or ‘before’ (i.e. downstream or upstream). A review of the specification shows that the first and second gas cooler pressure regulating valves are arranged downstream the gas coolers. For examination purposes, the phrase “arranged on pipelines behind” will be construed as --arranged downstream--.
The claim recites, in lines 19-20 of page 4, that “a third parallel pipeline is arranged beside the pipeline at front of the first gas cooler” and “a fourth parallel pipeline is arranged beside the pipeline at front of the second gas cooler”. This presents similar indefiniteness issues as items 2 and 3 above, in addition to lack of proper antecedent basis issues. The “at front” phrase can be ambiguously interpreted as the third and fourth parallel pipelines being ‘before’ or ‘after’ the first and second gas coolers. A review of the specification appears to show only an upstream arrangement for the third and fourth parallel pipelines relative to the gas coolers. For examination purposes, the limitations of “a third parallel pipeline is arranged beside the pipeline at front of the first gas cooler” and “a fourth parallel pipeline is arranged beside the pipeline at front of the second gas cooler” will be respectively construed as --a third parallel pipeline is arranged with an inlet upstream the first gas cooler and an outlet downstream the first gas cooler pressure regulating valve-- and --a fourth parallel pipeline is arranged with an inlet upstream the second gas cooler and an outlet downstream the second gas cooler pressure regulating valve--.
The claim recites that “the solenoid valve is configured for pipeline switching” and “the check valve is configured to prevent pipeline refilling” (emphasis added). The recitation of “valve” in singular form raises the question of whether only one of the solenoid valves and check valves is configured for switching and prevent refilling, respectively. In the case of only one solenoid valve and only one check valve being configured as such, it is unclear which one of the first through sixth solenoid valves, or which one of the first through third check valves, is to be configured as claimed. For examination purposes, the aforementioned limitations will be construed in their plural form: --the second solenoid valves are configured for pipeline switching-- and --the check valves are configured to prevent pipeline refilling--.
The claim recites that the first monitoring group “is provided at the pipeline at front of the low-pressure compressor”. Given the aforementioned issues in items 2-4 above, it is unclear whether “at front” means ‘before’ or ‘after’. For examination purposes, the aforementioned limitation will be construed as --is provided at the pipeline upstream of the low-pressure compressor--.
The claim recites that the fourth monitoring group “is provided at the pipeline at front of the high-pressure compressor”. Given the aforementioned issues in items 2-4 and 6 above, it is unclear whether “at front” means ‘before’ or ‘after’. For examination purposes, the aforementioned limitation will be construed as --is provided at the pipeline upstream of the high-pressure compressor--.
The claim recites that the ninth monitoring group “is provided at a pipeline at front of the high-temperature end inlet of the second generator”. Given the aforementioned issues in items 2-4 and 6-7 above, it is unclear whether “at front” means ‘before’ or ‘after’. For examination purposes, the aforementioned limitation will be construed as --is provided at a pipeline upstream of the high-temperature end inlet of the second generator--.
As per claim 7, the claim recites “wherein the fastening component is made of stainless steel”. It is unclear whether the claim requires that only one fastening component is made of stainless steel, given the singular form of “component”. In the case of only one fastening component being made of stainless steel, it is unclear which of the six fastening components would be required to be made of said material. For examination purposes, the phrase will be construed in its plural form: --fastening components--.
Claims 2-6 are rejected at least by virtue of their dependency.
Allowable Subject Matter and Reasons for Allowance
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:  the prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as currently recited in at least claim 1. The closest prior art references are: Takegami et al. (US 20060123835 A1), herein Takegami, Cavalleri et al. (US 20210254864 A1), herein Cavalleri, and Kumakura et al. (US 20210356177 A1), herein Kumakura.
At best, the aforementioned prior art references teach some of the claimed components, but fail to teach all the details recited in at least claim 1. The prior art fails to disclose all the intricacies and nuances related to the various refrigeration components, their structural relationships, and their functionalities as currently recited. No single prior art reference anticipates the subject matter of claim 1. Moreover, absent impermissible hindsight, one of ordinary skill in the art would have not found obvious the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See ¶ 88 of the printed publication: US 20210302085 A1.
        2 See ¶¶ 92-93 and 130, id.
        3 See ¶¶ 94-95 and 130, id.